Citation Nr: 0933669	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to 
November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which declined to reopen the Veteran's 
claim for entitlement to service connection for anxiety 
disorder claimed as PTSD.  

In a November 2007 decision, the Board found that there were 
two issues on appeal; the first was entitlement to service 
connection for PTSD and the second was whether new and 
material evidence had been received to reopen a claim for 
service connection for an acquired psychiatric disorder 
(other than PTSD).  The creation of two separate issues was 
done pursuant to Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996), rev'd 5 Vet. App. 549 (1993).  

In the November 2007 decision, the Board reopened the claim 
for entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) and remanded both 
issues for additional development.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet.App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  In light of the foregoing, the Veteran's claims 
have been recharacterized as shown on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008), are 
met.  

The Veteran's claim was remanded in November 2007 in 
pertinent part for the RO to ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) for the Veteran's 
unit history from January to April 1991 while stationed in 
Saudi Arabia in support of Operation Desert Shield/Desert 
Storm.  This request was to include verification of the 
claimed stressors as the Veteran described in statements and 
during a May 2002 VA examination.  

As noted in the November 2007 remand, the Veteran has 
described general stressors, to include seeing bombing and 
shooting in close proximity; working and sleeping with the 
constant noise of bombs being dropped and shots being fired; 
spending nights on guard for enemy attack; having to put on 
gas masks and wait for the all clear signal after a nerve gas 
alarm sounded; having one of the trucks in a convoy catch 
fire, resulting in the loss of clothes and equipment; 
spending the night in the desert waiting for a passing 
convoy; waking up after a sandstorm to find himself almost 
buried alive in a tent; seeing dead people or pieces of dead 
people and children missing limbs; and getting shot at while 
driving through a neighborhood to distribute food and water.  
See February 2002 VA Form 21-526; June 2003 notice of 
disagreement (NOD); June 2004 VA Form 9.  

On remand, the AMC submitted a Personnel Information Exchange 
System (PIES) request to the JSRRC seeking verification of 
two stressors the Veteran had reported during the May 2002 VA 
examination, namely witnessing a female soldier getting 
burned on her face and a male soldier being shot in the neck.  
See December 2008 VA Form 3101.  The AMC did not, however, 
attempt to verify any of the general stressor statements as 
described above.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the foregoing, the claim must again be remanded 
in order for the RO/AMC to make efforts to corroborate the 
Veteran's general stressor statements.

The Board notes that the December 2008 PIES request also 
contained a stressor statement that was not addressed by the 
JSRRC, namely the Veteran's contention that his unit came 
under sniper fire on March 1, 1991.  On remand, the RO/AMC 
should resubmit this request.  

The Board also notes that in its response to the AMC's PIES 
request, the JSRRC indicated that it had reviewed a 1990-1991 
unit history submitted by the 101st Airborne Division Support 
Command (101st Abn Div Spt Cmd), which documents that the 
426th Supply and Transportation Battalion (426th S&T Bn) was 
the main source of supplies for the Division.  The JSRRC 
further noted that the history did not document any incidents 
regarding casualties sustained by the 426th S&T Bn and that 
the casualty data information did not list a female from the 
426th S&T Bn as being burned or a male from the unit being 
shot in the neck.  The JSRRC indicated that in order for it 
to conduct further casualty records research, the Veteran 
must provide it with the date of the incident and the full 
names of the casualties.  See January 2009 Defense Personnel 
Records Image Retrieval System document.  

The Board finds that the JSRRC response did not adequately 
address the Veteran's contentions.  More specifically, the 
Veteran has not claimed that the female he witnessed being 
burned or the male he witnessed being shot in the neck died.  
As such, the Board finds that the JSRRC's search of the 
casualty data information is misguided.  On remand, the 
RO/AMC should resubmit its PIES request and specify that 
neither of the individuals were casualties of war.  The Board 
also points the RO/AMC to a statement received at the Board 
in July 2009, in which the Veteran provides more information 
regarding the female soldier he saw get burned.  

As the claim is being remanded for additional development, 
recent VA treatment records should also be obtained, and an 
additional VA examination should be performed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the West Palm Beach VAMC, 
dated since June 2009.  

2.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
Veteran's unit history from January to 
April 1991 while stationed in Saudi 
Arabia in support of Operation Desert 
Shield/Desert Storm, to include 
verification of the claimed stressors as 
described in the Veteran's statements and 
during the May 2002 VA examination.  

3.  Resubmit the PIES request sent to the 
JSRRC in December 2008 with specific 
notation that neither the female solider 
the Veteran witnessed being burned nor 
the male soldier he witnessed being shot 
in the neck were casualties of war.  The 
PIES request regarding sniper fire on 
March 1, 1991 should also be resubmitted.  

4.  Thereafter, schedule the Veteran for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder, including PTSD, had its onset 
during active duty or is related to any 
in-service disease, event, or injury.  A 
discussion of the complaints and findings 
in the service medical records is 
requested.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

